DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is response to the amendment filed on December 16, 2020, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

After further reviewed applicant’s arguments in the light of the claimed amendment, it is conceivable that the double patenting rejection set forth in the last office action, mailed on September 17, 2020 has been withdrawn in view of the abandonment of the co-pending application 16/411,188, and new ground of rejection is hereby provided below.

Double Patenting
The double patenting rejection set forth in the last office action mailed on September 17, 2020 has been withdrawn in light of the of the abandonment of the co-pending application 16/411,188.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 2A, the claim recites a method comprising a combination devices (storage unit of a storage network), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recite “receiving, by a storage unit of a storage network, an encoded data slice”; “receiving a set of integrity values”;  “performing a second integrity function…., calculating the integrity value matches a locally stored integrity value..; performing the first integrity function……; and calculating integrity value of the received encoded data slice matches a corresponding integrity value…”
The limitation of “receiving an encoded data slice……” and “receiving a set of integrity values…”, as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses and observation or evaluation, judgement and opinion, and more specifically, collecting information of the data mathematical, as a human mathematical data, but for the recitation of generic computer components. That is, other than reciting "storage unit of a storage network", nothing.in the claim element precludes the steps from practically being performed in a human mind, as a human mathematical data. For example, but for the "method for receiving, by a storage unit of a storage network, an encoded data slice and a set of integrity values  ", and “receiving a set of integrity values….” language, "receiving", in the context of this claim encompasses the user manually mathematical information associated with encoded data slice of a set of encoded data slices for storage and a set of integrity values corresponding to the set of encoded data slices.
Similarly, the limitations of “performing a second integrity function on the set of integrity values.., performing the first integrity function on the received encoded data slice; and indicating that the set of integrity values are validated when the calculated integrity value matches; and indicating that the received encoded data slice is valid when the calculated integrity value of the received encoded data slice matches” at least part of the received information for analysis, in other words, performing the analysis of the receiving information, as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” and “indicating” in the context of this claim encompasses and observation or evaluation, judgement and opinion, and more specifically, analyzing information of the data mathematical, as a human analyzing data, but for the recitation of generic computer components. That is, other than reciting "storage unit of a storage network", nothing.in the claim element precludes the steps from practically being performed in a human mind, as a human mathematical data. For example, but for the "method for performing a second integrity function on the set of integrity values.., performing the first integrity function on the received encoded data slice; and indicating that the set of integrity values are validated when the calculated integrity value matches; and indicating that the received encoded data slice is valid when the calculated integrity value of the received encoded data slice matches” language, "performing” and “indicating", in the context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical process but for the recitation of, of generic computer components, then it falls within the "Mathematical Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements " storage unit of a storage network". The storage unit of a storage network, in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The " storage unit of a storage network", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage unit of a storage network to perform the receiving, performing and indicating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As to claim 8
At step 2A, prong one, the claim recite “receiving, by a storage unit of a storage network, an encoded data slice”; “receiving a set of integrity values”;  “performing a second integrity function…., calculating the integrity value matches a locally stored integrity value..; performing the first integrity function……; and calculating integrity value of the received encoded data slice matches a corresponding integrity value…”
The limitation of “receiving an encoded data slice……” and “receiving a set of integrity values…”, as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses and observation or evaluation, judgement and opinion, and more specifically, collecting information of the data mathematical, as a human mathematical data, but for the recitation of generic computer components. That is, other than reciting "at least one memory section that stores operational instructions that, when executed by one or more processing modules of a distributed storage network (DSN) that include a processor", nothing.in the claim element precludes the steps from practically being performed in a human mind, as a human mathematical data. For example, but for the "method for receiving, by a storage unit of a storage network, an encoded data slice and a set of integrity values  ", and “receiving a set of integrity values….” language, "receiving", in the context of this claim encompasses the user manually mathematical information associated with encoded data slice of a set of encoded data slices for storage and a set of integrity values corresponding to the set of encoded data slices.


	This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements "at least one memory section that stores operational instructions that, when executed by one or more processing modules of a distributed storage network (DSN) that include a processor ". The " at least one memory section that stores operational instructions that, when executed by one or more processing modules of a distributed storage network (DSN) that include a processor”, in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "at least one memory section that stores operational instructions that, when executed by one or more processing modules of a distributed storage network (DSN) that include a processor", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the "at least one memory section that stores operational instructions that, when executed by one or more processing modules of a distributed storage network (DSN) that include a processor” to perform 

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "when the received encoded data slice is indicated as valid, storing the received encoded data slice in memory of the storage unit ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "receiving proof of authenticity information relating to the received encoded data slice; determining whether the proof of authenticity information validates the set of integrity values; and conditioning storage of the received encoded data slice upon validation of the set of integrity values by the proof of authenticity information", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim 4 recites the same abstract idea of "a human analyzing data". The claim recites the additional the set of integrity values", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim 5 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein each encoded data slice of the set of encoded data slices is an encoded portion of a data segment of a data object, in which the data object is segmented into a plurality of data segments and respective data segments are encoded into n number of encoded data slices, and in which a decode threshold number of encoded data slices for a respective data segment is needed to decode the respective data segment, where the decode threshold number is less than n, and wherein receiving proof of authenticity information comprises receiving at least the decode threshold number of digital signatures or message authentication codes from storage units storing encoded data slices of the set of encoded data slices” having practical application that would whether claim 5 eligible under 35 USC 101.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "detecting a storage error associated with the encoded data slice; and issuing a rebuild request for the encoded data slice, wherein the received encoded data slice is received in response to the rebuild request", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the first integrity function and the second integrity function are the same deterministic function", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 9 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "when the received encoded data slice is indicated as valid, storing the received encoded data slice in memory of the storage unit ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 10 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "receiving proof of authenticity information relating to the received encoded data slice; determining whether the proof of authenticity information validates the set of integrity values; and conditioning storage of the received encoded data slice upon validation of the set of integrity values by the proof of authenticity information", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

the set of integrity values", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 12 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein each encoded data slice of the set of encoded data slices is an encoded portion of a data segment of a data object, in which the data object is segmented into a plurality of data segments and respective data segments are encoded into n number of encoded data slices, and in which a decode threshold number of encoded data slices for a respective data segment is needed to decode the respective data segment, where the decode threshold number is less than n, and wherein receiving proof of authenticity information comprises receiving at least the decode threshold number of digital signatures or message authentication codes from storage units storing encoded data slices of the set of encoded data slices” having practical application that would whether claim 12 eligible under 35 USC 101.

Claim 13 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 13 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "detecting a storage error associated with the encoded data slice; and issuing a rebuild request for the encoded data slice, wherein the received encoded data slice is received in 

Claim 14 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 14 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the first integrity function and the second integrity function are the same deterministic function", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

As to claim 15
At step 2A, prong one, the claim recite “receiving, by a storage unit of a storage network, an encoded data slice”; “receiving a set of integrity values”;  “performing a second integrity function…., calculating the integrity value matches a locally stored integrity value..; performing the first integrity function……; and calculating integrity value of the received encoded data slice matches a corresponding integrity value…”
The limitation of “receiving an encoded data slice……” and “receiving a set of integrity values…”, as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses and observation or evaluation, judgement and opinion, and more specifically, collecting information of the data mathematical, as a human mathematical data, but for the recitation of generic computer components. That is, other than reciting "a network interface; local memory; and a processing  an encoded data slice and a set of integrity values  ", and “receiving a set of integrity values….” language, "receiving", in the context of this claim encompasses the user manually mathematical information associated with encoded data slice of a set of encoded data slices for storage and a set of integrity values corresponding to the set of encoded data slices.
Similarly, the limitations of “performing a second integrity function on the set of integrity values.., performing the first integrity function on the received encoded data slice; and indicating that the set of integrity values are validated when the calculated integrity value matches; and indicating that the received encoded data slice is valid when the calculated integrity value of the received encoded data slice matches” at least part of the received information for analysis, in other words, performing the analysis of the receiving information, as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” and “indicating” in the context of this claim encompasses and observation or evaluation, judgement and opinion, and more specifically, analyzing information of the data mathematical, as a human analyzing data, but for the recitation of generic computer components. That is, other than reciting "a network interface; local memory; and a processing module operably coupled to the network interface and the local memory", nothing.in the claim element precludes the steps from practically being performed in a human mind, as a human mathematical data. For example, but for the "method for performing a second integrity function on the set of integrity values.., 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical process but for the recitation of, of generic computer components, then it falls within the "Mathematical Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements "at least one memory section that stores operational instructions that, when executed by one or more processing modules of a distributed storage network (DSN) that include a processor ". The "a network interface; local memory; and a processing module operably coupled to the network interface and the local memory”, in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "a network interface; local memory; and a processing module operably coupled to the network interface and the local memory", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the "a network interface; local memory; and a processing module operably coupled to the network interface and the local memory” to perform the receiving, performing and indicating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is dependent on claim 15 and includes all the limitations of claim 15. Therefore, claim 16 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "wherein the processing module further operates to: when the received encoded data slice is indicated as valid, store the received encoded data slice in the local memory ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 17 is dependent on claim 15 and includes all the limitations of claim 15. Therefore, claim 17 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "wherein the processing module further operates to: receive, via the network interface, proof of authenticity information relating to the received encoded data slice; determine whether the proof of authenticity information validates the set of integrity values; and condition 

Claim 18 is dependent on claim 17 and includes all the limitations of claim 7. Therefore, claim 18 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "wherein the proof of authenticity information comprises a digital signature or message authentication code of a slice identifier associated with the received encoded data slice ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim 19 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein each encoded data slice of the set of encoded data slices is an encoded portion of a data segment of a data object, in which the data object is segmented into a plurality of data segments and respective data segments are encoded into n number of encoded data slices, and in which a decode threshold number of encoded data slices for a respective data segment is needed to decode the respective data segment, where the decode threshold number is less than n, and wherein receiving proof of authenticity information comprises receiving at least the decode threshold number of digital signatures or message authentication codes from storage units storing encoded data slices of the set of encoded data slices” having practical application that would whether claim 19 eligible under 35 USC 101.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130198588 A1(involved in performing return to a first threshold combination of encoded slices when a reconstruction of a second retrieved threshold combination of encoded slices is negatively verified. A second set of encoded slices of the first threshold combination of encoded slices is replaced to reconstruct the segment for verification and continue replacing other encoded slices of the first threshold combination of encoded slices at a time to form other threshold combination of encoded slices until affirmative verification is achieved to recover the segment).
US 20150154074 (involved in selecting data segment and verifying integrity values of encoded data slices. When integrity values of decode threshold number of encoded data slices are affirmatively verified, integrity value of data segment is verified. New set of encoded data slices is generated when integrity value of data segment is affirmatively verified. Concurrency of set of encoded data slices is verified with new set of encoded data slices. Potentially .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 9, 2021